 

EXHIBIT 10.13

 

[LETTERHEAD OF TUMBLEWEED COMMUNICATIONS CORP.]

 

June 20, 2002

 

Gregory M. Capitolo

 

Dear Greg,

 

I am pleased to confirm the offer extended to you to join Tumbleweed
Communications Corp. in the position of Senior Vice President-Finance and Chief
Financial Officer, reporting to me, and subject to confirmation by our Board of
Directors.

 

Salary and Bonus.    Your starting salary will be $7,708.33 per semi-monthly pay
period, which is equivalent to $185,000.00 on an annualized basis. You will also
be eligible for an annual performance bonus of up to $55,500.00, based on
mutually agreed objectives and company performance metrics we will establish
after your start date. All salary and bonus payments are subject to normal
withholdings. Tumbleweed will also reimburse you for up to $2,500.00 of
attorneys fees you incur personally in connection with legal advice concerning
this employment offer.

 

Stock Options.    As part of your compensation package, you will be granted
stock options to purchase 200,000 shares of Tumbleweed common stock. The stock
options are subject to a vesting schedule, whereby 25% of the options vest upon
completion of one year of employment at Tumbleweed, and the remaining options
vest monthly thereafter over a three-year period, for a total vesting period of
four years.

 

Termination.    If Tumbleweed unilaterally terminates your employment for any
reason other than Cause, or in the case of a Constructive Termination, (i)
Tumbleweed will pay you as severance payment an amount equal to six months of
your base salary, paid in a lump sum within 30 days of such termination, and
(ii) Tumbleweed will reimburse you for any out-of-pocket COBRA costs you incur
during the first six months after such termination. In the event of termination
for Cause, or if you voluntarily resign, you will not be entitled to such
severance payment, or any additional payments, salary, bonus, stock option
vesting, or benefits.

 

Change of Ownership Control.    If a Change of Ownership Control occurs,
followed by your involuntary termination (except for Cause) or Constructive
Termination within six months of the Change of Ownership Control, upon such
termination, (i) the vesting of one year’s worth of your outstanding stock
options immediately will be accelerated and (ii) you will be entitled to receive
as severance the payment of an amount equal to one year of your base salary,
paid in a lump sum within 30 days of such termination. For avoidance of doubt,
under no circumstances will you be entitled to receive the lump sum payment
described in the preceding sentence in addition to the lump sum payment
described in the paragraph above titled “Termination”; either one lump sum
payment provision will apply or the other but not both. “Change of Ownership
Control” means any sale of all or substantially all of Tumbleweed’s assets, or
any merger, consolidation, or stock sales that results in the holders of
Tumbleweed’s capital stock immediately prior to such transaction owning less
than 50% of the voting power of Tumbleweed’s capital stock immediately after
such transaction.

 



--------------------------------------------------------------------------------

 

Cause.    Notwithstanding the other provisions of this agreement, in the event
of termination for Cause, you will not be entitled to any severance payment, or
any additional payments, salary, bonus, stock option vesting, or benefits. For
purposes of this agreement, “Cause” means only: the commission of a felony by
you and intended to result in your substantial personal enrichment at
Tumbleweed’s expense, your conviction of a crime involving moral turpitude, or
your willful failure to perform your duties to Tumbleweed, which failure is
deliberate, results in injury to Tumbleweed, and continues for more than 15 days
after written notice is given to you. For purposes of this definition, no act or
omission is considered to have been “willful” unless it was not in good faith
and you had knowledge at the time that the act or omission was not in the best
interests of Tumbleweed.

 

Constructive Termination.    For purposes of this agreement, “Constructive
Termination” consists of reduction of base salary, diminution of duties, change
in title or reporting relationship, change in office location by more than ten
(10) miles, or the failure of any successor to the assets or business through
any Change of Ownership Control to fully assume all obligations of Tumbleweed
under this agreement.

 

Benefits Package.    Beginning on the first of the month following full time
employment start date, you and your eligible dependents will be able to
participate in a comprehensive benefits program including medical, dental and
vision insurance.

 

Additionally, beginning on the first of the month following full time employment
start date, you will also be able to participate in other benefit programs,
including: Life and AD&D insurance; Short and Long-Term Disability insurance;
and an Employee Assistance Program. Insurance premiums for employee coverage in
benefit plans are paid 100% by Tumbleweed. Medical insurance premiums for
eligible dependents are paid approximately 80% by Tumbleweed. Vision and Dental
Insurance premiums for eligible dependents are paid 100% by Tumbleweed.

 

You will also be eligible to participate in a 401(k) Plan and Pre-Tax Flexible
Benefits Plan. Furthermore, you will be entitled to fifteen (15) days of paid
time off during your first year, accruing at the rate of 10 hours per month from
your date of hire, as well other paid holidays. Additionally, you will be
eligible to participate in the Tumbleweed Employee Stock Purchase Plan. Dates of
eligibility for these programs are set forth in the documents governing such
plans.

 

Proprietary Information.    As a condition of employment, you will be required
to sign a Proprietary Information and Inventions Agreement. You should also note
that, in accordance with federal law, you will be required to demonstrate
employment eligibility, which includes verification of your identity and of your
authorization to work in the United States. Tumbleweed requests that you provide
documentation on your first day at work and in any event it must be provided to
Tumbleweed no later than three (3) business days of your date of hire.

 



--------------------------------------------------------------------------------

 

At-Will Employment.    If you choose to accept this offer, please understand
your employment is voluntarily entered into and is for no specific period. As a
result, you are free to resign at any time, for any reason, or for no reason.
Similarly, Tumbleweed is free to conclude its at-will employment relationship
with you at any time, with or without cause.

 

Greg, we hope you agree that you have a great contribution to make to
Tumbleweed, and that you will find working here a rewarding experience. We look
forward to a favorable reply and the opportunity of working with you to create a
successful company.

 

To indicate your acceptance of this offer of employment, please sign and date
this confirmation form and return it to Tumbleweed. This letter, along with the
Tumbleweed Communications Employee Manual and the Plan Documents governing the
health and welfare benefit plans, which you will receive shortly, sets forth the
terms of your employment with Tumbleweed and supersedes any prior
representations or agreements, whether written or oral. The terms and conditions
in the Employee Manual and the Plan Documents are subject to change at any time
by Tumbleweed, subject to requirements of federal, state or local law. This
letter may only be modified by a written agreement signed by you and an officer
of Tumbleweed.

 

This offer will terminate at midnight on June 21, 2002.

 

/s/    JEFFREY C. SMITH

--------------------------------------------------------------------------------

Jeffrey C. Smith

Chief Executive Officer

Tumbleweed Communications Corp.

 

 

Please indicate acceptance of this offer by returning this form with your
signature.

 

I agree to and accept the enclosed offer of employment with Tumbleweed
Communications. My start date will be June 20, 2002.

 

/s/    GREGORY M. CAPITOLO

--------------------------------------------------------------------------------

Gregory M. Capitolo

 

June 20, 2002

--------------------------------------------------------------------------------

Date

 